MEYER, Justice
(dissenting).
I respectfully dissent. The collection of the biological specimen for DNA constitutes an intrusion upon personal security and dignity. The search of the DNA implicates strong privacy interests apart from those intruded upon by the collection of the specimen. Given the potential for exposure of exceptionally private information contained in the DNA, I find these full-scale personal DNA searches highly intrusive. The State claims that the collection and retention of biological specimens from misdemeanants for DNA serves the same interests as the collection and retention of specimens from felony offenders. But the State has not substantiated these claims. I would conclude that the State’s interest in taking a biological specimen from a person convicted of only a misdemeanor for DNA profiling *13and retention, without probable cause, does not outweigh the misdemeanant’s privacy interests. I would hold that the DNA collection statute is unconstitutional as applied to a person convicted of only a misdemeanor.
I.
Randolph Johnson, Jr., was charged with felony domestic assault (strangulation), Minn.Stat. § 609.2247, subd. 2 (2010), and fifth-degree misdemeanor assault (harm), Minn.Stat. § 609.224, subd. 1(2) (2010), arising out of an incident with his wife in his home. Johnson pleaded guilty to misdemeanor domestic assault (fear), Minn.Stat. § 609.2242, subd. 1(1) (2010). Johnson admitted to raising his voice to his wife in a manner that may have put her in fear of imminent bodily harm. The court sentenced Johnson to a 90-day stayed sentence, with credit for four days already served, and placed him on supervised probation. Pursuant to Minn.Stat. § 609.117, subd. 1(1) (2010), which requires collection of a DNA sample from any person charged with a felony offense and convicted of “any offense arising out of the same set of circumstances” as the felony charge, the court also ordered that Johnson provide a DNA sample but stayed that order pending the result of an appeal.
Johnson appealed, arguing that the application of Minn.Stat. § 609.117, subd. 1(1), to a person who was not convicted of a felony violates (1) his right to be free from unreasonable searches and seizures under the Fourth Amendment to the U.S. Constitution and Article I, Section 10, of the Minnesota Constitution; and (2) his right to equal protection under the Fourteenth Amendment to the U.S. Constitution and Article I, Section 2, of the Minnesota Constitution. The court of appeals affirmed the decision of the district court.
Minnesota Statutes § 609.117, subd. 1(1), requires “a person charged with committing or attempting to commit a felony offense and ... convicted of that offense or of any offense arising out of the same set of circumstances” to provide a DNA sample for inclusion in a database maintained by the Bureau of Criminal Apprehension (BCA). The BCA database is a “centralized system to cross-reference data obtained from DNA analysis.” Minn.Stat. § 299C.155, subd. 3 (2010). The database can be used to generate investigative leads by matching DNA profiles from samples collected at a crime scene to known profiles in the DNA database. State v. Bartylla, 755 N.W.2d 8, 12 n. 1 (Minn.2008). When this process results in the identification of a previously unknown suspect, it is called a “cold hit.” Id.
Johnson challenges the constitutionality of Minn.Stat. § 609.117, subd. 1(1), arguing that the statute authorizes an unreasonable warrantless, suspicionless search in violation of the Fourth Amendment to the U.S. Constitution and Article I, Section 10, of the Minnesota Constitution. The State argues that the statute is constitutional because the factors on which we relied in Bartylla to uphold the collection of biological specimens for DNA from convicted, incarcerated felony offenders also apply to misdemeanants.
II.
The constitutionality of a statute is a question of law, which we review de novo. Hamilton v. Comm’r of Pub. Safety, 600 N.W.2d 720, 722 (Minn.1999). We presume that statutes are constitutional and will strike down a statute “with extreme caution and only when absolutely necessary.” Id. The party challenging the statute has the burden of showing that the statute is unconstitutional beyond a rea*14sonable doubt. State v. Merrill, 450 N.W.2d 318, 321 (Minn.1990).
The Fourth Amendment to the U.S. Constitution provides:
The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated; and no Warrants shall issue, but upon probable cause, supported by Oath or affirmation, and particularly describing the place to be searched, and the persons or things to be seized.
U.S. Const, amend. IV.1 “The Amendment guarantees the privacy, dignity, and security of persons against certain arbitrary and invasive acts by officers of the Government or those acting at their direction.” Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. 602, 613-14, 109 S.Ct. 1402, 103 L.Ed.2d 639 (1989). The collection and analysis of a DNA sample through either a blood draw or a buccal swab is a search. See Skinner, 489 U.S. at 616, 109 S.Ct. 1402 (noting that analysis of blood reveals private facts); United States v. Amerson, 483 F.3d 73, 77 (2d Cir.2007) (“[T]he extraction and analysis of plaintiffs’ blood for DNA-indexing purposes constitute^] a search.... ” (quoting Nicholas v. Goord, 430 F.3d 652, 658 (2d Cir.2005))); Bartylla, 755 N.W.2d at 14.
To place the current debate in perspective, a brief tour of Fourth Amendment history is required. Under the Fourth Amendment, “a search conducted without a warrant issued upon probable cause is ‘per se unreasonable ... subject only to a few specifically established and well-delineated exceptions.’ ” Schneckloth v. Bustamonte, 412 U.S. 218, 219, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973) (quoting Katz v. United States, 389 U.S. 347, 357, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967)). Established exceptions to the warrant requirement include searches incident to lawful arrest, Chimel v. California, 395 U.S. 752, 762-63, 89 S.Ct. 2034, 23 L.Ed.2d 685 (1969), searches conducted pursuant to probable cause and exigent circumstances, Chambers v. Maroney, 399 U.S. 42, 51-52, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970), searches conducted after obtaining voluntary consent, Schneckloth, 412 U.S. at 219, 93 S.Ct. 2041, stop and frisk, Terry v. Ohio, 392 U.S. 1, 27, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), and administrative/regulatory “special needs searches,” Camara v. Municipal Court, 387 U.S. 523, 537, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967).
The special needs exception applies “in those exceptional circumstances in which special needs, beyond the normal need for law enforcement, make the warrant and probable-cause requirement impracticable.” New Jersey v. T.L.O, 469 U.S. 325, 351, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985) (Blackmun, J., concurring). In Camara, the Supreme Court found that code enforcement housing inspections would satisfy constitutional concerns “if reasonable legislative or administrative standards for conducting an area inspection are satisfied with respect to a particular dwelling.” 387 U.S. at 538, 87 S.Ct. 1727. The Court determined reasonableness “by balancing the need to search against the invasion which the search entails.” Id. at 537, 87 S.Ct. 1727. The Court considered several factors, including that inspection schemes were likely the only effective means to gain compliance with minimal code standards and the “limited invasion of the urban citizen’s privacy.” Id. at 537, 87 S.Ct. 1727.
The Camara balancing test has been used in circumstances in which the government’s need concerned the interest in *15maintaining the regulatory scheme. E.g., Mich. Dep’t of State Police v. Sitz, 496 U.S. 444, 455, 110 S.Ct. 2481, 110 L.Ed.2d 412 (1990) (balancing government’s need for sobriety checkpoints system to eradicate drunk driving against degree of intrusion upon briefly stopped motorists); Skinner, 489 U.S. at 620-24,109 S.Ct. 1402 (balancing need for mandatory drug and alcohol testing scheme to ensure safety of traveling public against privacy interests of covered railroad employees); T.L.O., 469 U.S. at 338-41, 105 S.Ct. 733 (Blackmun, J., concurring) (balancing schoolchildren’s privacy interest against school’s interest in maintaining discipline).
In Griffin v. Wisconsin, the Supreme Court used the special needs exception in upholding a warrantless search of a probationer’s home pursuant to Wisconsin’s search regulation and “reasonable grounds” to believe that contraband was present. 483 U.S. 868, 875-76, 107 S.Ct. 3164, 97 L.Ed.2d 709 (1987). The Court balanced the special needs of the probation system and practicality of the warrant and probable-cause requirements against “the effect of dispensing with a warrant upon the probationer.” Id. at 896, 107 S.Ct. 3164. The Court observed that “[a] State’s operation of a probation system, like its operation of a school, government office or prison, or its supervision of a regulated industry, likewise presents ‘special needs’ beyond normal law enforcement that may justify departures from the usual warrant and probable-cause requirements.” Id. at 873-74, 107 S.Ct. 3164. The Court believed that “[a] warrant requirement would interfere to an appreciable degree with the probation system, setting up a magistrate rather than the probation officer as the judge of how close a supervision the probationer requires.” Id. at 876, 107 S.Ct. 3164. The Court focused on the probationer-probation officer relationship, noting that “[although a probation officer is not an impartial magistrate, neither is he the police officer who normally conducts searches against the ordinary citizen.” Id. The probation officer, “while assuredly charged with protecting the public interest, is also supposed to have in mind the welfare of the probationer,” called a “client” in the applicable regulations. Id.
The Court returned to probation searches in United States v. Knights, 534 U.S. 112, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001). Knights was sentenced in state court to summary probation for a drug offense. Id. at 114, 122 S.Ct. 587. The probation order included the condition that Knights would “[sjubmit his ... person, property, place of residence, vehicle, personal effects, to search at anytime, with or without a search warrant, warrant of arrest or reasonable cause by any probation officer or law enforcement officer.” Id. Several days later, a sheriffs detective, aware of the search condition in the probation order, conducted a warrantless search of Knights’ apartment on reasonable suspicion of arson. Id. at 115-16, 122 S.Ct. 587. Knights was indicted in federal court on several charges, but the evidence obtained in the search of his apartment was suppressed “on the ground that the search was for ‘investigator/ rather than ‘probationary purposes.” Id. at 116, 122 S.Ct. 587. The Court of Appeals for the Ninth Circuit affirmed. Id.
The Supreme Court reversed, rejecting Knights’ view that Griffin controlled, and declining to decide whether the search condition constituted valid consent. Id. at 117-18, 122, 122 S.Ct. 587. Instead, the Court upheld the search under a new “general Fourth Amendment approach of ‘examining the totality of the circumstances’ ” and determining the reasonableness of the search “ ‘by assessing, on the one hand, the degree to which it intrudes *16upon an individual’s privacy and, on the other, the degree to which it is needed for the promotion of legitimate governmental interests.’ ” Knights, 534 U.S. at 118-19, 122 S.Ct. 587 (quoting Wyoming v. Houghton, 526 U.S. 295, 300, 119 S.Ct. 1297, 143 L.Ed.2d 408 (1999); Ohio v. Robinette, 519 U.S. 33, 39, 117 S.Ct. 417, 136 L.Ed.2d 347 (1996)).2
On the interest of privacy, the Court found that where the “probation order clearly expressed the search condition,” and that “Knights was unambiguously informed of it,” the probation condition “significantly diminished Knights’ reasonable expectation of privacy.” Id. at 119-20,122 S.Ct. 587. On the governmental interest side, citing statistics, the Court found that because “[t]he recidivism rate of probationers is significantly higher than the general crime rate” and “probationers have even more of an incentive to conceal their criminal activities and quickly dispose of incriminating evidence than the ordinary criminal,” the state’s “interest in apprehending violators of the criminal law, thereby protecting potential victims of criminal enterprise, may therefore justifiably focus on probationers in a way that it does not on the ordinary citizen.” Id. at 120-21,122 S.Ct. 587.
The Court held “that the balance of these considerations requires no more than reasonable suspicion to conduct a search of this probationer’s house.” Id. at 121, 122 S.Ct. 587. The Court explained that “[w]hen an officer has reasonable suspicion that a probationer subject to a search condition is engaged in criminal activity, there is enough likelihood that criminal conduct is occurring that an intrusion on the probationer’s significantly diminished privacy interests is reasonable.” Id. The Court declined to “decide whether the probation condition so diminished, or completely eliminated, Knights’ reasonable expectation of privacy ... that a search by a law enforcement officer without any individualized suspicion would have satisfied ... the Fourth Amendment.” Id. at 120 n. 6, 117 S.Ct. 417.
The Court answered that question in Samson v. California, holding that “the Fourth Amendment does not prohibit a police officer from conducting a suspicion-less search of a parolee.” 547 U.S. 843, 857, 126 S.Ct. 2193, 165 L.Ed.2d 250 (2006). In Samson, the search was authorized by a statute providing, in relevant part, “that every prisoner eligible for release on state parole ‘shall agree in writing to be subject to search or seizure by a parole officer or other peace officer at any time of the day or night, with or without a search warrant and with or without cause.’ ” Id. at 846, 126 S.Ct. 2193 (quoting Cal.Penal Code § 3067(a) (West 2000)).
On September 6, 2002, Samson, a parolee, was walking down a street with a friend and her three-year-old child. Samson was stopped by a police officer who knew Samson was on parole. Id. at 846, 126 S.Ct. 2193. The officer searched Sam*17son based solely on Samson’s parolee status. Id. at 846-47, 126 S.Ct. 2193. The officer found a cigarette box in Samson’s pocket. Id. at 847, 126 S.Ct. 2193. “Inside the box he found a plastic baggie containing methamphetamine.” Id.
In determining the validity of the search, the Court used the new Knights totality-of-the-circumstances balancing test, starting with Samson’s “status as a parolee, ‘an established variation on imprisonment,’” and the probation search condition under California law, which had been “ ‘clearly expressed’ ” to Samson. Id. at 852, 126 S.Ct. 2193 (quoting Knights, 534 U.S. at 119, 122 S.Ct. 587; Morrissey v. Brewer, 408 U.S. 471, 477, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972)). The Court concluded that Samson “did not have an expectation of privacy that society would recognize as legitimate.” Id. “The State’s interests,” the Court found, were “substantial.” Id. at 853, 126 S.Ct. 2193. The “State has an ‘overwhelming interest’ in supervising parolees because ‘parolees ... are more likely to commit future criminal offenses.’ ” Id. (quoting Pa. Bd. of Prob. & Parole v. Scott, 524 U.S. 357, 365, 118 S.Ct. 2014, 141 L.Ed.2d 344 (1998)). The Court held that “California’s ability to conduct suspicionless searches of parolees serves its interest in reducing recidivism, in a manner that aids, rather than hinders, the reintegration of parolees into productive society.” Id. at 854, 126 S.Ct. 2193.
Justice Stevens, joined by Justices Souter and Breyer, dissented, noting that case precedent “consistently assumed that the Fourth Amendment provides some degree of protection for probationers and parolees,” and asserting that “neither Knights nor Griffin supports a regime of suspicion-less searches, conducted pursuant to a blanket grant of discretion untethered by any procedural safeguards, by law enforcement personnel who have no special interest in the welfare of the parolee or probationer.” Id. at 857, 126 S.Ct. 2193 (Stevens, J., dissenting). The dissent pointed out that “the majority [did] not seek to justify the search of petitioner on ‘special needs’ grounds. Although the Court has in the past relied on special needs to uphold warrantless searches of probationers, it has never gone so far as to hold that a probationer or parolee may be subjected to full search at the whim of any law enforcement officer he happens to encounter, whether or not the officer has reason to suspect him of wrongdoing.” Id. at 858-59, 126 S.Ct. 2193 (citation omitted).
The Knights-Samson balancing approach has prompted much concern:
Because Knights purports to be utilizing “our general Fourth Amendment approach” and not a “special need” analysis, it can only be assumed that what the Court has to say in Knights has more general application as to the Court’s interpretation of the Fourth Amendment in other cases in which the basic question is, as in Knights, whether the two fundamental protections of the Amendment — the warrant and probable cause requirements — are applicable. The mere suggestion that these protections might be balanced away in a great variety of circumstances is troubling enough in and of itself, but once it is seen what the Court deemed appropriate in Knights to place in the balance, there is even greater cause for concern.
5 Wayne R. LaFave, Search & Seizure, § 10.10(c) (4th ed.2004). Professor LaFave finds the “move from a ‘special needs’ analysis” in Griffin “to a less-restrained ‘totality of the circumstances’ balancing” in Knights and Samson “especially trouble*18some.” Id. § 10.10 (Supp.2011-2012).3 The Iowa Supreme Court rejected Samson as a sharp departure from prior Court decisions and decided the validity of a warrantless search of a parolee’s motel room under its own constitution. State v. Ochoa, 792 N.W.2d 260, 287-91 (Iowa 2010).
Suspicionless Search Programs. In finding suspicionless-search programs created by state and federal DNA indexing laws constitutional under the Fourth Amendment, the majority of federal courts have relied on the Knights-Samson “totality of the circumstances” balancing test. United States v. Kraklio, 451 F.3d 922, 924 (8th Cir.2006) (citing cases). A minority of federal courts, however, have applied the “special needs” test, examining whether special needs exist that sufficiently justify a search absent a warrant and probable cause. Id. In Bartylla, we adopted the Knights-Samson totality-of-the-circumstances approach in ruling on the constitutionality of Minn.Stat. § 609.117 and declined to interpret Article 1, Section 10 of the Minnesota Constitution more broadly than the Fourth Amendment. State v. Bartylla, 755 N.W.2d 8, 17-19 (Minn.2008). Bartylla involved the application of the statute to the DNA analysis of a biological specimen apparently collected after Bartylla’s felony conviction of burglary. Id. at 12 n. 2. We upheld the statute based on two important factors — the felony conviction and Bartylla’s status as an incarcerated felon: “An incarcerated prisoner such as Bartylla has an even lower expectation of privacy than does a probationer, parolee, or conditional releasee.” Id. at 17. We also noted that “[t]he question of whether we would apply Minn.Stat. § 609.117 (2006) to nonfelonies is not before us.” Id. at 12 n. 2.4
*19III.
“The overriding function of the Fourth Amendment is to protect personal privacy and dignity against unwarranted intrusion by the State.” Schmerber v. California, 384 U.S. 757, 767, 86 S.Ct. 1826, 16 L.Ed.2d 908 (1966).5 The Supreme Court has recognized that “ ‘[t]he security of one’s privacy against arbitrary intrusion by the police’ ” is “ ‘at the core of the Fourth Amendment’ ” and “ ‘basic to a free society.’ ” Id. (quoting Wolf v. Colorado, 338 U.S. 25, 27, 69 S.Ct. 1359, 93 L.Ed. 1782 (1949)). The Court “reaffirmed that broad view of the Amendment’s purpose in applying the federal exclusionary rule to the States in Mapp.” Id.
In assessing the privacy interest in this case, we should first examine the extent to which compelled collection of a person’s DNA would intrude upon the privacy of an ordinary citizen not charged with any crime. That requires consideration of both the method of the intrusion and the person’s expectation of privacy in his or her DNA. See Bartylla, 755 N.W.2d at 17-18. We should then determine the extent to which the privacy interest is reduced when that person has been charged with a felony and convicted of a misdemeanor. Finally, we should analyze and balance the privacy interest at stake against the extent to which DNA collection and analysis promote legitimate government interests.
A.
I begin with analyzing the extent to which suspicionless collection of a person’s DNA would intrude upon the privacy of an ordinary Minnesota citizen. “[T]he Fourth Amendment protects people, not places.” Katz v. United States, 389 U.S. 347, 351, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). “Even a limited search of the outer clothing for weapons constitutes a severe, though brief, intrusion upon cherished personal security, and it must surely be an annoying, frightening, and perhaps humiliating experience.” Terry v. Ohio, 392 U.S. 1, 24-25, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).
In Bartylla, we talked about only the physical intrusion in obtaining DNA and not about the analysis of DNA itself. 755 N.W.2d at 18. An analysis of the DNA itself implicates strong privacy interests apart from those intruded upon by the collection of the sample. See Skinner, 489 U.S. at 616, 109 S.Ct. 1402 (“The ensuing chemical analysis of the [blood] sample to obtain physiological data is a further invasion of the tested employee’s privacy interests.”).
The inquiry into the constitutionality of collecting DNA samples from convicted offenders should not stop at the moment of collection. Rather, we need to consider “ ‘the nature of the privacy interest upon which the search here at issue intrudes’ and the degree to which the intrusion affects this interest.” In re the Welfare of M.L.M., 813 N.W.2d 26, 42 (Minn.2012) (Meyer, J., dissenting) (quoting Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 654, 115 S.Ct. 2386, 132 L.Ed.2d 564 (1995)). “[I]n assessing privacy interests implicated in the collection and retention of a DNA *20sample from a person convicted of a misdemeanor, our concern should focus on the genetic information contained in the DNA sample and not on the identity function of the DNA profile.” Id. at 48. It is the nature of this information that causes the greatest concern:
An individual’s DNA contains a wealth of information. Likewise, the noncoding regions used in DNA profiling “can indicate or predict disease states, and all loci, coding and noncoding alike, can be used for parentage testing.” Concededly, the DNA profiles maintained in the CODIS database contain purely biometric identifiers that are “represented in the data base ... as a series of digits comparable to social security numbers or passport numbers.” Privacy concerns, however, are implicated by the maintenance of DNA samples in a databank, much like a blood bank.
Tracey Maclin, Is Obtaining an Arrestee’s DNA a Valid Special Needs Search Under the Fourth Amendment? What Should (and Will) the Supreme Court Do?, 34 J.L. Med. & Ethics 165, 169 (2006) (quoting David H. Kaye, Commentary, Two Fallacies About DNA Data Banks for Law Enforcement, 67 Brook. L.Rev. 179, 187, 192 (2001)).
To understand the privacy implications of the collection and indexing of a person’s DNA profile into a centralized database, we need a basic understanding of both DNA itself and the process by which a biological specimen is taken and the DNA profile generated. The human body contains several trillion cells. Nat’l Inst, of Justice, The Future of Forensic DNA Testing 8 (2000) (hereinafter NIJ). Each cell contains 23 pairs of microscopic bodies called chromosomes. Id. at 8-10. The core of a chromosome is a long thread of deoxyribonucleic acid, more commonly known by the abbreviation DNA. Id. at 10. DNA is made up of four nucleotides, called bases, abbreviated A, T, C, and G, that are repeated over and over in pairs: A always pairs with T, and C always pairs with G. Id. “The arrangement of base pairs in chromosomal DNA comprises the genetic code that differentiates humans from non-humans and makes every person unique.” United States v. Shea, 957 F.Supp. 331, 333 (D.N.H.1997).
A gene is an area of DNA 1,000 to 100,000 or more base pairs in length that provides instructions on how to produce something — usually a protein. NIJ, supra, at 11. Genes make up only about 3% of human DNA. Id. at 12. The rest are known as “non-coding” DNA, or “junk DNA,” because they have no known biological function. Id.
The set of all base pairs in all the pairs of chromosomes in a body cell is called a genome. Id. at 10. The human genome is six billion base pairs long. Id. No two people, other than identical twins, have the same DNA, but the vast majority of the human genome is the same from person to person. Id. DNA from two unrelated people will differ only in 1 out of 1,000 base pairs on average. Id.
DNA is often referred to as the “blueprint” for life. See Shea, 957 F.Supp. at 333. “DNA stores and reveals massive amounts of personal, private data about that individual,” including information about that “person’s health, propensity for particular disease, race and gender characteristics, and perhaps even propensity for certain conduct.” United States v. Kincade, 379 F.3d 813, 842 n. 3 (9th Cir.2004) (Gould, J., concurring). Genetic information is not only “information about us,” but also “information about our parents, our siblings, and our children.” George J. An-nas, Genetic Privacy: There Ought to be a Law, 4 Tex. Rev. L. & Pol. 9, 10 (1999). It has been described as a “reverse diary” *21that “informs our younger selves about our aging selves.” Id. at 11. DNA “can provide insights into personal family relationships, disease predisposition, physical attributes, and ancestry.” Tania Simoncelli, Dangerous Excursions: The Case Against Expanding Forensic DNA Databases to Innocent Persons, 34 J.L. Med. & Ethics 390, 392 (2006). It has been suggested that future research might reveal a genetic “predisposition to such behavior as rage and violence.” See Robert H. Bork, The Challenges of Biology for Law, 4 Tex. Rev. L. & Pol. 1, 2 (1999).
The significance of DNA — indeed, the only reason for collecting biological specimens for DNA — is the information it provides. Biological specimens obtained for DNA have the potential to reveal extremely personal information. State v. Raines, 383 Md. 1, 857 A.2d 19, 63 (2004) (Bell, C.J., dissenting) (“Unlike fingerprints, which contain all of the useable identifying information at the time the prints are taken, the DNA search does not end with the swab. To the contrary, the swab is then subjected to scientific tests, which may extract very sensitive, personal, and potentially humiliating information.”).6 Given the potential of DNA technology to expose extremely private information, I find these full-scale, personal DNA searches highly intrusive.
Minnesota’s DNA collection statute recognizes that our citizens have a protected privacy interest in DNA information. Data contained in the DNA database is classified as private data under the Minnesota Government Data Practices Act. Minn.Stat. § 299C.155, subd. 3. To be sure, the DNA collection process contains safeguards to protect privacy. The information stored in the DNA database is not the full DNA sequence, but a DNA profile — a set of numbers based on comparisons of the repetitions in thirteen “non-coding” locations on the human genome. But the fact that these regions are currently believed to contain no genetic information does not guarantee that they will never reveal traits. “Recent studies have begun to question the notion that junk DNA does not contain useful genetic programming material.” Kincade, 379 F.3d at 818 n. 6 (plurality opinion). Indeed, it has already been suggested that “junk DNA” may contain information about “ ‘genetic defects, predispositions to diseases, and perhaps even sexual orientation.’ ” Id. at 850 (Reinhardt, J., dissenting) (quoting Harold J. Krent, Of Diaries and Data Banks: Use Restrictions Under the Fourth Amendment, 74 Tex. L.Rev. 49, 95-96 (1995)). These concerns are sometimes dismissed as needless worry about speculative future developments. But in genetics, a field in which new discoveries are continually and rapidly made, a complete evaluation of the privacy risks must take into account not only what we currently know, but what might be known in the future.
Furthermore, the statute’s privacy protections are focused on DNA profiles. The biological specimens are far less controlled. The statute requires the BCA to “maintain, preserve, and analyze human biological specimens for DNA.” Minn.Stat. § 299C.155, subd. 3 (emphasis added). In other words, the statute requires the BCA *22to maintain not only the DNA profiles, but the biological specimens used to generate those profiles. A biological specimen contains far more information than a DNA profile. “[0]ne drop of blood.... is a complete record of your DNA.” Annas, supra, at 10.
This highlights an important difference between collection of a biological specimen and indexing of a DNA profile under the DNA collection statute and the suspicion-less collection of urine samples required as a condition of probation. Urine collected as a condition of probation is used only for the purpose of testing for specified substances. The sample is discarded or destroyed. A DNA profile, however, is not merely the result of a test, but is indexed into a database. The purpose of that database creates a strong incentive to retain the original biological specimens, which are available to perform more intrusive tests in the future.
In conclusion, a person’s DNA deserves the same constitutional protection as other very private and sensitive information; the ordinary citizen in Minnesota has a high expectation of privacy in his or her DNA.
B.
Turning to the question of whether a convicted misdemeanant has a reduced privacy interest that would subject him or her to a full-scale search of private DNA information, I would begin with the consensus that privacy interests in DNA information are clear. We would not and should not countenance compelled collection of biological specimens from the ordinary citizen.
The U.S. Supreme Court has said that probation is “one point (or, more accurately, one set of points) on a continuum of possible punishments ranging from solitary confinement in a maximum-security facility to a few hours of mandatory community service.” Griffin, 483 U.S. at 874, 107 S.Ct. 3164. “[D]ifferent options lie between those extremes, including confinement in a medium- or minimum-security facility, work-release programs, ‘halfway houses,’ and probation — which can itself be more or less confining depending upon the number and severity of restrictions imposed.” Id.
Individuals incarcerated in prison are denied “[a] right of privacy in traditional Fourth Amendment terms.” Hudson v. Palmer, 468 U.S. 517, 527, 530, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984) (holding prisoners have no expectation of privacy in their prison cells). Parolees have a “substantially diminished expectation of privacy.” Samson, 547 U.S. at 855, 126 S.Ct. 2193. The Court described parole as an “established variation on imprisonment.” Id. at 850 (quoting Morrissey v. Brewer, 408 U.S. 471, 477, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972)) (internal quotation marks omitted). Parole and probation, however, are “two quite different subsets.” United States v. Crawford, 372 F.3d 1048, 1076 (9th Cir.2004) (Kleinfeld, J. concurring).
Parolees are persons who have been sentenced to prison for felonies and released before the end of their prison terms.... The only way to get parole in the typical state system is to commit a felony, not merely a misdemeanor, and get sentenced to prison, not merely jail, for a period of time long enough to qualify for release, eventually, on parole. Thus, as distinguished from those not convicted of anything, those convicted of mere misdemeanors and either jailed or not jailed, and those convicted of felonies but not imprisoned for lengthy periods, parolees are persons deemed to have acted more harmfully than anyone except those felons not released on parole.
*23Probationers are close to the other end of the harmfulness scale. The most typical use of probation is as an alternative to jail for minor offenders, most commonly misdemeanants.... Unlike parolees, who were sent to prison for substantial terms, probationers attain that status from a judicial determination that their conduct and records do not suggest so much harmfulness or danger that substantial imprisonment is justified.
... Constitutional limits on supervision of probationers may be more extensive than those limiting supervision of parolees.
Id. at 1077 (footnotes omitted).
“A probationer’s home, like anyone else’s, is protected by the Fourth Amendment’s requirement that searches be ‘reasonable.’ ” Griffin, 483 U.S. at 873, 107 S.Ct. 3164. In Griffin, for the warrantless search of the home of a convicted felon on probation for three misdemeanors, by regulation, “reasonable grounds” of criminal activity were required. 483 U.S. at 870-71, 107 S.Ct. 3164. In State v. Anderson, for the warrantless search of a felony probationer’s home, reasonable suspicion of criminal activity and a probation condition were required. 733 N.W.2d 128, 140 (Minn.2007). In Knights, for the warrant-less search of the home of a misdemeanant probationer subject to a search condition, reasonable suspicion of criminal activity was required. 534 U.S. at 114, 121, 122 S.Ct. 587. A warrantless search of a mis-demeanant’s DNA deserves at least as much Fourth Amendment protection as a felony probationer’s home or a misdemean-ant probationer’s home.
The court concludes that the conditions of Johnson’s probation — in particular random urinalysis — significantly reduces his expectation of privacy. The privacy interest upon which random urinalysis intrudes concerns dignitary harms only for the term of Johnson’s probation. M.L.M., 813 N.W.2d at 48 (Meyer, J., dissenting). Before 1993, Minnesota’s DNA database law applied to convicted predatory offenders;7 the law then expanded to include a person charged with a predatory offense and convicted of any offense arising out of the same set of circumstances;8 and the law expanded again in 1999 to include a person charged with a qualifying felony and convicted of any offense arising out of the same set of circumstances.9 In 2005, the class of qualifying felonies was expanded to any felony.10 While the inclusion of violent offenders, or even all felony offenders, in the DNA database may be justifiable, the inclusion of misdemeanants is less acceptable:
The two compelling justifications for establishing a forensic DNA database of sex offenders, violent felons, or all felons is that these individuals are likely to engage in repeated criminal activity, and their conviction of a serious crime forfeits certain rights of bodily integrity and privacy relative to the law enforcement system. With a more comprehensive database, however, especially one in which the entire population is included, neither of these justifications apply.
Mark A. Rothstein & Meghan K. Talbott, The Expanding Use of DNA in Law En*24forcement: What Role for Privacy ?, 34 J.L. Med. & Ethics 153, 155 (2006) (footnote omitted).
Of additional concern, the DNA collection statute here, compelling biological specimens from persons merely charged for certain crimes, impacts those not guilty of the charged crime, eroding a Minnesota citizen’s right to have the State prove guilt beyond a reasonable doubt.11 Indeed, jurors are instructed on the presumption of innocence as a caution “that they are not to infer that the defendant committed the criminal acts charged against him merely because he has been brought to trial.” State v. Rivers, 206 Minn. 85, 93, 287 N.W. 790, 794 (1939); cf. Taylor v. Kentucky, 436 U.S. 478, 485, 98 S.Ct. 1930, 56 L.Ed.2d 468 (1978) (“This Court has declared that one accused of a crime is entitled to have his guilt or innocence determined solely on the basis of the evidence introduced at trial, and not on grounds of official suspicion, indictment, continued custody, or other circumstances not adduced as proof at trial.”). I would not “elevate a finding of probable cause to the level of a proper determination of guilt beyond a reasonable doubt.” United States v. Mitchell, 681 F.Supp.2d 597, 606 (W.D.Pa.2009), rev’d, 652 F.3d 387 (3d Cir.2011).
C.
Finally, I analyze and balance the privacy interest at stake against the extent to which it promotes legitimate government interests.12 The State argues that the governmental interests in collecting DNA samples from a person convicted of only a misdemeanor are the same as for collecting DNA samples from felony offenders: “exonerating the innocent, deterring recidivism, identifying offenders of past and future crimes, and bringing closure for victims of unsolved crimes.” Bartylla, 755 N.W.2d at 18. Yet the State has not substantiated those claimed interests, much less shown that the collection and indexing of DNA from a person convicted only of a misdemeanor serves those interests to the same extent as the collection and indexing of DNA from a person convicted of a felony. Cf Skinner, 489 U.S. at 632,109 S.Ct. 1402 (“Because the record indicates that blood and urine tests, taken together, are highly effective means of ascertaining on-the-job impairment and of deterring the use of drugs by railroad employees, we believe the Court of Appeals erred in concluding that the postaccident testing regulations are not reasonably related to the Government objectives that support them.”).
In fact, data on the effectiveness of DNA indexing appears to be weak. See Frederick R. Bieber, Turning Base Hits into Earned Runs: Improving the Effectiveness of Forensic DNA Data Bank Programs, 34 J.L. Med. & Ethics 222, 222 (2006) (“Data compilations on meaningful metrics of success are critically lacking.”); Rothstein & Talbott, supra, at 154 (“[Tjhere is virtually no scientific, comprehensive, independent, peer-reviewed analysis quantifying the overall effectiveness of DNA databases in solving or preventing crimes.”).
Our decision in Bartylla is not controlling on the question of the government’s interest in this case. Bartylla involved a felony conviction. 755 N.W.2d at 17. We *25did not need to engage in a comprehensive examination of the privacy interests. The fact that the only privacy interest we discussed was the interest against physical intrusion shows that we were not engaging in a thorough analysis of the issue. See id. at 17-18. Bartylla merely shows that we have found that a felony offender’s privacy interest against physical intrusion for the purpose of collecting a DNA sample for identification is less than the governmental interest in collecting a felony offender’s DNA profile for indexing in a government database. See id. at 12 n. 2, 18. It says nothing about whether a misdemeanant’s privacy interest in his DNA is less than the government’s incremental interest in adding misdemeanant DNA to an existing database.
Furthermore, it is a dangerous oversimplification to say that the governmental interest in taking a DNA sample is the same whether the sample comes from a person convicted of a felony or a person merely convicted of a misdemeanor. The question is not whether having DNA in the database helps the government compare DNA left at crime scenes with the DNA profiles in the database, it is whether that DNA is likely to turn up a match. A DNA profile added to the database, but which never generates a match, actually reduces the effectiveness of the database because it increases the cost of maintaining and searching the database. We permit felony-level searches in part because we believe that felony offenders are likely to reoffend and that inclusion of their DNA profiles in the database will therefore populate the database with profiles from the people most likely to generate positive search results. The majority’s reasoning — that the government has the same interest in indexing misdemeanant DNA profiles as felony offender DNA profiles— is disturbing because it is only a short step from there to the conclusion that the government has a compelling interest in collecting everyone’s DNA.
In concluding that felons on probation have a diminished expectation of privacy, courts have found that the government’s “interest in apprehending violators of the criminal law, thereby protecting potential victims of criminal enterprise, may ... justifiably focus on probationers in a way that it does not on the ordinary citizen.” United States v. Sczubelek, 402 F.3d 175, 184 (3d Cir.2005) (quoting Knights, 534 U.S. at 121, 122 S.Ct. 587) (internal quotation marks omitted); see Bartylla, 755 N.W.2d at 18. But the “government’s interest in identifying misdemeanants is not as compelling as its interest in identifying convicted felons.” State v. McKinney, 273 Neb. 346, 730 N.W.2d 74, 86 (2007) (holding that government interest in taking DNA from person convicted of misdemeanor forgery “without individualized probable cause” did not outweigh misde-meanant’s privacy interest). A person convicted only of a misdemeanor has essentially the same expectation of privacy in the inherently personal information contained in his or her DNA as the ordinary citizen. The need to protect this information is made more compelling “when considering that Fourth Amendment protections once lost, are likely lost forever.” United States v. Mitchell, 681 F.Supp.2d 597, 607 (W.D.Pa.2009) (quoting United States v. Stewart, 468 F.Supp.2d 261, 279 (D.Mass.2007)), rev’d, 652 F.3d 387 (3d Cir.2011); see also Kincade, 379 F.3d at 837 (plurality opinion) (“[Ojnce a person is convicted of one of the felonies included as predicate offenses under [the DNA Act], his identity has become a matter of state interest and he has lost any legitimate expectation of privacy in the identifying information derived from blood sampling.” (quoting Rise v. Oregon, 59 F.3d 1556, 1560 (9th Cir.1995) (internal quotation *26marks omitted))). I would conclude that the balance between the high expectation of privacy the ordinary citizen has in his or her DNA, and the complete lack of evidence that the State’s interests are served by searching a person convicted only of a misdemeanor, weighs decisively in favor of the conclusion that the search in this case violated the protections of the Fourth Amendment. I would therefore hold that the DNA collection statute, as applied to Johnson, is unconstitutional beyond a reasonable doubt.13

. Article I, Section 10, of the Minnesota Constitution uses identical language.


. The "totality of the circumstances” had generally been associated with the validity of a consent search or probable cause. See Ro-binette, 519 U.S. at 39-40, 117 S.Ct. 417 (stating that reasonableness of a search "is measured in objective terms by examining the totality of the circumstances” and that "[t]he Fourth Amendment test for a valid consent to search is that the consent be voluntary, and '[vjoluntariness is a question of fact to be determined from all the circumstances.’ ” (quoting Schneckloth, 412 U.S. at 248-49, 93 S.Ct. 2041)); Illinois v. Gates, 462 U.S. 213, 238, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983) (explaining that the "totality-of-the-circumstances analysis ... traditionally has informed probable-cause determinations”). "The test [had] never been used, however, to justify suspicionless law enforcement searches.” United States v. Kincade, 379 F.3d 813, 862 (9th Cir.2004) (Reinhardt, J., dissenting).


. See also John D. Castiglione, Hudson and Samson: The Roberts Court Confronts Privacy, Dignity, and the Fourth Amendment, 68 La. L.Rev. 63, 105 (2007) ("[T]he [Samson] Court's rather cavalier assumption that the government’s interest in supervising parolees overrides the interest of the parolee to be searched only when there is reason to believe some sort of criminal conduct is afoot is disturbing. This is especially true given the fact that the majority’s opinion fails to argue compellingly that such suspicionless searches actually serve the penological, rehabilitative, and reintegrationist goals of parole.”); David A. Moran, The End of the Exclusionary Rule, Among Other Things: The Roberts Court Takes on the Fourth Amendment, 2006 Cato Sup.Ct. Rev. 283, 295 (arguing that ”[t]he effect of Samson is indeed sweeping,” leading to " an unprecedented curtailment of liberty’ for nearly a million of our fellow citizens,” (quoting Samson, 547 U.S. at 857, 126 S.Ct. 2193 (Stevens, J., dissenting))); Christian Antkow-iak, Recent Decision, Parolee's Reduced Expectation of Privacy May Justify Suspicionless Search: Samson v. California, 45 Duq. L.Rev. 311, 323 (2007) (”[T]he broader debate taking place in Samson ... is not a question of whether suspicionless searches of a parolee are reasonable or justifiable; rather, the issue is whether and to what extent the government may serve a public interest at the expense of constitutional rights.”); Robert Cacace, Recent Development, Samson v. California: Tearing Down a Pillar of Fourth Amendment Protections, 42 Harv. C.R.-C.L. L.Rev. 223, 237 (2007) ("As the DNA cases make clear, courts are eager to extend Samson's logic along the continuum toward law-abiding citizens.”); Antoine McNamara, Note, The “Special Needs" of Prison, Probation, and Parole, 82 N.Y.U. L.Rev. 209, 239 (2007) (arguing that the Knights-Samson balancing framework "takes into account' impermissible factors and explicitly discounts the privacy interests at stake”).


. Prior to Bartylla', we applied the Knights balancing test to a probation officer’s war-rantless search of a felon's home based on reasonable suspicion of criminal activity and a search condition in the probation agreement. State v. Anderson, 733 N.W.2d 128, 138-39 (Minn.2007). There, we discussed the special needs of the probationer-probation officer relationship recognized in Griffin, 483 U.S. at 868, 107 S.Ct. 3164, and State v. Earnest, 293 N.W.2d 365, 368 (Minn.1980). Anderson, 733 N.W.2d at 136-37.


. Despite what appears to be a welter of different conceptions of privacy, [Professor So-love] argue[s] that they can be dealt with under six general headings ... (1) the right to be let alone ...; (2) limited access to the self — the ability to shield oneself from unwanted access by others; (3) secrecy — the concealment of certain matters from others; (4) control over personal information ...; (5) personhood — the protection of one’s personality, individuality, and dignity; and (6) intimacy — control over, or limited access to, one's intimate relationships or aspects of life.
Daniel J. Solove, Conceptualizing Privacy, 90 Cal. L.Rev. 1087, 1092 (2002).


. The collection and retention of DNA in a centralized databank also "carries with it all of the dangers inherent in allowing the government to collect and store information about its citizens in a centralized place.” Kincade, 379 F.3d at 843 (Reinhardt, J., dissenting) (citing use of centralized information in Hoover-era FBI to terrorize civil rights leaders, government surveillance and McCarthy-era interrogation of alleged communists and alleged communist-sympathizers, the Palmer Raids, and the roundup of Japanese Americans during World War Two).


. See Minn.Stat. § 609.3461, subd. 1 (1992).


. Act of May 20, 1993, ch. 326, art. 10, § 15, 1993 Minn. Laws 1974, 2096-97 (codified at Minn.Stat. § 609.3461, subd. 1(1) (1994)).


. Act of May 25, 1999, ch. 216, art. 3, §§ 7, 9, 1999 Minn. Laws 1271, 1314-16 (codified at Minn.Stat. § 609.117, subd. 1(1) (2000)).


. Act of June 2, 2005, ch. 136, art. 12, § 9, 2005 Minn. Laws 901, 1064-65 (codified at Minn.Stat. § 609.117, subd. 1(1) (2010)).


. The reasonable-doubt standard has constitutional stature. See In re Winship, 397 U.S. 358, 364, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970).


. I want to emphasize again my belief that we have taken a wrong turn in our jurisprudence by balancing away two fundamental protections of the Fourth Amendment — the warrant and probable cause.


. Because I would hold that Minn.Stat. § 609.117, subd. 1(1), is unconstitutional under the Fourth Amendment as applied to Johnson, I would not reach Johnson's equal-protection argument.